Title: To Thomas Jefferson from William Mathers, 22 August 1806
From: Mathers, William
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            St. Clairs ville August 22nd. 1806—
                        
                        I shrink from the task of addressing you when I think of my own littleness, and your native greatness;
                            independent of your exalted station and when I think that every moment of your life, is emphatically precious, I feel
                            guilty for thus intruding on your leisure. But from a firm conviction, that the artless tale of a suffering Patriot, will
                            find access to you, I ask the liberty in my plain way of making known my simple narrative. I am at present Lieutenant
                            Colo. Commandant of Belmont County, Ohio, from my earliest youth my firm attachment to our happy system of representative
                            Government, alike attracted the notice of the friends, and enemies, of equal rights, and rational Liberty; the latter made
                            me the butt of all their malice, and hatred, while the former, esteemed me far above my merit. by a steady attention to
                            business, in trading on the western waters; I acquired a handsome property, but launching still further, I experienced a
                            severe loss in the New Orleans trade, and was left in debt about two thousand dollars, for goods in Baltimore, and the
                            property which I had left in lands, lotts &c was worth about Ten thousand. My political enemies a little nest of
                            Aristocrats in this county, old St. Clairs Creatures, seizing with avidity, upon the opportunity of destroying my
                            influence, and cramping my exertions, in the common cause, wrote to my Creditors, and had my notes, instantly sent out to
                            an Attorney, the ring-leader of the Junto, at the same time industriously circulating a report, that all my property was
                            under execution, for it was determined, I should not have the previlege of selling my property to raise the money; They
                            publickly declared they would root out “the damned Democrat” I had a good Nail Manufactory, three Journeymen and two
                            apprentices, a good stock of Iron, a Brick yard was making money reasonably well at both, and the remains of a store, and
                            my credit unhurt, till They set to work by every stratagem that malice, and cunning, could invent, and with effect turned
                            away all my work hands, and observing my advertisements, for the sale of my property, as so much of it as would raise the
                            money, the Day previous was fixed upon, to send off my Hands, The day of sale every man they could parade, came forward,
                            and by the same artful, & secret insinuations prevented the sale of every thing, even to the value of a cent, the third
                            and finishing stroke, was reserved for the day following; the Sheriff one of the Party, with an air of malignant triumph,
                            served the Writ on me, which was kept in profound secrecy, for three weeks before, I offered the Attorney at three
                            successive times Five, Six, & eight thousand Dollars, in property for my notes but as this was no part of their plan, it
                            was utterly refused, and as every possible bar, was thrown in the way, accommodation with my Creditors was also
                            impracticable, I had numerous friends, who were ready to do any thing for me, but in a Country where every dollar, is
                            reallized in landed property, money is out of the question. After a
                            fruitless defense at law, still hoping to make sale, The Sheriff with an execution Seized, and sold every thing I was
                            possessed of, real and personal, [Pledged]
                            rted systematick persecution, a man and his family, was torn from
                            affluence, and plenty to indigence and want, and while a well furnished house, the abode of hospitallity is ransacked, and
                            made a kind of publick plunder, the unoffending person without a crime, is reduced to the distress of even laying a sick
                            child, on a borrowed Blanket, on a floor, not His own, such are Federal arguments, to convince a Democrat he is wrong—
                        As I am tolerably well acquainted with the Latin & French Languages and some branches of the Mathematicks
                            the loss of my Books and Instruments is to me a serious loss without the means of procuring others my friends advised me
                            to apply to General Mansfield for a Deputy surveyor place for this purpose I procured letters of recommendation from the
                            Governor, Judge Meigs, Mr. Morrow, General Buell, General Tupper and
                            the principal Republicans of the State, and went three hundred miles on foot to the Surveyor General from whom I met with
                            a very friendly reception and polite treatment. But there was no vacancy. But He gave me His word I should have the first place
                            that occured but when that may happen is altogether uncertain. Thus shut up on all sides I could not tell where to look
                            for relief tho’ still trying to trust in Divine Providence—
                        without consulting any living creature The Idea of this singular communication is the result of many
                            sleepless Nights and for many reasons first because I do not wish to let my poverty be known to my Brother Officers and
                            because the Personage I address is too great to treat me with gloom
                            or to mock my distress and from who’s known goodness and unbounded Philanthorpy I need not fear to be turned into ridicule
                            and contempt And that my children and grand children may say with pleasing rememberance that the Man who saved my Country
                            when reeling fast to ruin also saved me from the merciless fangs of Aristocratic vengeance and because in my extreamly
                            straitened circumstances it will never wound my feelings to be under obligations to your Excellency. my object is simply
                            the Use of two Hundred Dollars for two years to purchase a Ton of nail Iron which with my own labour (for I have a good
                            cutting Machine) will rescue me from Idleness one of the heaviest curses in this life and restore me to industry, to
                            contentment and usefulness to my family and society. for a moment let Your Excellency figure to yourself a man borne down
                            by a flood of Persecution with nine in family without the common necessaries of life and without resources except a few
                            little jobs of surveying but I forbear the only amusement left me (for I have no books) is the Weekly Ad tho’ I am not now able to pay for it—I am well aware of Base impostors but for the
                            Honesty and uprightness of this eapistle and that what it contains is literally and substantially true I appeal to Heaven
                            to Witness. But as your Excellency can have no personal knowledge of me I herewith Transmit a letter I yesterday received
                            from Governor Tiffin to corroberate the above and which I humbly request may be returned with any communication you may
                            condescend to favour me with—
                  Accept Dear Sir my warmest wishes for your present and future welfare and happiness and
                            believe me with the sincerest regard and higest esteem your Excellency’s most obedient and very Humble Servant—
                        
                            Wm. Mathers
                            
                        
                    